Citation Nr: 9931099	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as chloracne, as a result of herbicide exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decisions by the Department of 
Veterans Affairs (VA), Regional Offices (RO), in Los Angeles, 
California, Cleveland, Ohio, and San Diego, California.  

The record reflects that in November 1984 the RO, inter alia, 
denied entitlement to service connection for skin disease, 
including as a result of herbicide exposure.  In September 
1987 the RO denied entitlement to service connection for skin 
disease upon reconsideration.

In July 1991 the RO, inter alia, denied entitlement to 
service connection for PTSD, and denied entitlement to 
service connection for skin disease upon reconsideration.  
Subsequently, the veteran perfected an appeal as to the issue 
of entitlement to service connection for PTSD.

In March 1994 the RO, inter alia, under the authority of the 
Agent Orange Act of 1991 denied entitlement to service 
connection for a skin disorder, claimed as chloracne, as a 
result of herbicide exposure.  Subsequently, the veteran 
perfected an appeal to this issue.

The Board notes the RO denied entitlement to service 
connection for porphyria cutanea tarda in December 1996, and 
incorporated the issue into the appeal for entitlement to 
service connection for a skin disorder, as a result of 
herbicide exposure.  

In May 1999 the Board remanded the case to the RO to allow 
the veteran an opportunity to present evidence at a personal 
hearing.  The veteran withdrew his request for a personal 
hearing by correspondence dated in September 1999.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
demonstrating a present skin disability as a result of 
herbicide exposure or otherwise related to active service.

2.  The veteran has provided competent medical evidence 
demonstrating a diagnosis of PTSD related to events that 
reportedly occurred during active service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a skin 
disorder, claimed as chloracne, as a result of herbicide 
exposure.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has submitted evidence of a well-grounded 
claim for entitlement to service connection for PTSD.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
Skin Disorder Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Certain disorders 
associated with herbicide agent exposure in service are 
presumed to be service connected if they are manifested to a 
compensable degree within a specified time period.  See 
38 C.F.R. §§ 3.307, 3.309 (1999).  Chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda is included if manifest to a degree of 10 
percent or more within a year of the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307.  

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Id.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996). 

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In this case, the veteran's service medical records indicate 
treatment for tinea corporis in November 1966, back rash in 
December 1966, and body rash in May 1967.  Post-service 
medical treatment records include diagnoses of rash and 
eczema; however, no opinion relating a skin disorder to 
herbicide exposure in Vietnam or otherwise linking a present 
skin disorder to active service has been provided.  The Board 
notes there is no medical evidence of record indicating a 
diagnosis of chloracne.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran's present skin disorder is a result 
of herbicide exposure in Vietnam or is otherwise due to an 
injury or disease incurred in, or aggravated by, active 
service.  The Board notes the medical evidence of record does 
not include a diagnosis of a disorder for which a presumption 
of service connection is warranted.  See 38 C.F.R. § 3.309.

The only evidence of a present skin disorder due to herbicide 
exposure in Vietnam or otherwise related to active service is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for a skin disorder, claimed as chloracne, 
as a result of herbicide exposure.  See 38 U.S.C.A. 
§ 5107(a).

Although the veteran identified the existence of VA and 
private medical treatment records which are not of record, 
the Board finds that the veteran has not indicated any 
additional evidence that would well ground this service 
connection claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

PTSD Claim

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

In this case, competent medical evidence has been submitted 
demonstrating a diagnosis of PTSD related to events the 
veteran reported occurred during active service.  The Board 
notes that during a May 1995 psychiatric evaluation the 
veteran reported he had been involved in burying bodies in 
Vietnam.  The Board also notes that as the record indicates 
the veteran served one year in the Republic of Vietnam this 
statement is accepted as credible for the purpose of 
establishing a well-grounded claim.  Therefore, the Board 
finds the veteran has submitted a well-grounded claim.  See 
38 U.S.C.A. § 5107.  

The Board also finds, however, that additional development is 
required prior to a determination on the merits.  Generally, 
if further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).

Specific information and instructions related to the issue of 
entitlement to service connection for PTSD is addressed in a 
remand order at the end of this decision.


ORDER

Entitlement to service connection for a skin disorder, 
claimed as chloracne, as a result of herbicide exposure, is 
denied.

The veteran has submitted a well-grounded claim for 
entitlement to service connection for PTSD.


REMAND

As the Board finds the veteran has submitted a well-grounded 
claim for entitlement to service connection for PTSD and that 
additional development is required for an adequate 
determination, the matter must be remanded to the RO.  The 
Board also notes the Court has provided detailed guidance for 
the development of claims for service connection for PTSD 
once the veteran has satisfied the initial burden of 
establishing a well-grounded claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

In this case, although the veteran did not respond to RO 
correspondence dated in August 1996 which requested he 
provide additional information concerning events during 
active service he believed had resulted in his PTSD, a May 
1995 psychiatric evaluation noted the veteran reported he had 
been involved in burying bodies in Vietnam.  A review of the 
record does not reflect the RO has attempted to verify this 
specific stressor.  Therefore, the Board finds additional 
development is required for an adequate determination.

In addition, the Board notes that the decision in Cohen 
altered the analysis in connection with claims for service 
connection for PTSD.  Significantly, the Court held that VA 
has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.

The regulatory amendments to 38 C.F.R. §§ 4.125 & 4.126, and 
the incorporation of DSM-IV, may have a liberalizing effect 
in adjudicating a claim for service connection for PTSD, 
particularly when an individual is not a combat veteran or is 
not shown to have "engaged in combat with the enemy."  

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent a well-grounded claim.  
38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is remanded for the following:

1.  The RO should request the veteran 
submit additional detailed evidence as to 
his stressors during active service in 
support of his claim.  All pertinent 
evidence received should be associated 
with the claims file.

2.  The RO should obtain copies of all 
relevant VA medical treatment records, 
and associate such records with the 
claims file.  

3.  Thereafter, the RO should review the 
file and prepare a summary of the 
veteran's claimed stressors.  This 
summary and all supporting documents 
should be sent to the Armed Services 
Center for Research of Unit Records 
(USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, the USASCRUR should be asked 
to identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO finds that 
the veteran has a verified stressor, the 
veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be informed as to which stressor 
or stressors have been verified for the 
purpose of determining whether inservice 
exposure has resulted in current 
psychiatric symptoms.  The examiner 
should indicate whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examination 
should include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this remand decision, must be 
made available for review by the examiner 
in conjunction with the examination.

6.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should re-adjudicate 
the issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

